Citation Nr: 0601420	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  01-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a headache 
disability.

2.  Entitlement to service connection for a disability 
manifested by hypoglycemia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

In June 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

A headache disability resulted from disease or injury in 
service, and hypoglycemia has been related by competent 
medical evidence to the veteran's headache disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
headache disability with reactive hypoglycemia have been met.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to notify and assist has been met to the extent 
necessary to grant the claims.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  Thus, there is no 
prejudice to the veteran in deciding her claims at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002), 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).

After a careful review of the evidence of record, the Board 
finds that the evidence supports the veteran's claim of 
entitlement to service connection for a headache disability 
with reactive hypoglycemia.  

The service medical records show that the veteran complained 
of headaches in November 1969 and again in September and 
October 1970.  In December 1970, she reported recurrent 
headaches unrelieved by aspirin.  Neurological consultation 
in December 1970 established a diagnostic impression of mixed 
vascular-tension headaches.  May and August 1971 treatment 
notes show additional complaints of headaches.  One of the 
August 1971 progress notes shows a diagnosis of tension 
headaches, and another August 1971 note shows a diagnosis of 
migraines.  In July 1971, a review of systems was conducted 
prior to treatment for a ruptured ovarian cyst; at that time 
the examiner noted all systems were unremarkable, with the 
exception of occasional migraine headaches.

The veteran's service medical records also include several 
bouts of unexplained syncope and a notation of a hypoglycemic 
or vagal syncope in May 1970 with a fasting blood sugar of 
70.  In July 1971, fasting blood sugar was "90 mgm %."   

During post-service VA hospitalization in April 1976, the 
veteran complained that she was hypoglycemic and was going to 
have a reaction.  In May 1976, it was noted that fasting 
blood sugar was 87.

Following service, the veteran was afforded a VA examination 
in May 2001.  A neurological examination revealed that the 
veteran suffers from headaches.  The examiner diagnosed 
tension- type headaches secondary to psychiatric problems.  
The examiner also determined that the veteran had reactive 
hypoglycemia, and not organic hypoglycemia, which was not 
service connected.

During a May 2001 VA PTSD examination, the examiner stated 
that the veteran's migraine headaches and hypoglycemia were 
less likely than not related to her military service.  

In an October 2004 VA neurological examination, the veteran 
was diagnosed as having migraine without aura.  The examiner 
opined that since the veteran's headaches "began in service, 
they would be considered service-connected."  

The veteran was afforded a VA general medical examination in 
November 2004.  The examiner diagnosed history of 
hypoglycemia or syncope, according to the records.

In July 2005, the veteran was afforded another VA general 
medical examination by the same examiner that saw her in 
November 2004.  The examiner diagnosed periodic hypoglycemic 
reactions according to the veteran and the list of blood 
sugar she measured daily.  Fasting blood sugar was 96 in 
March 2005, 98 in November 2004, and 95 in August 2004.  The 
examiner stated that syncope, dizziness, and weakness could 
be related to hypoglycemia, but there were no available 
records showing that the veteran had hypoglycemic reactions, 
except what the veteran presented.  The examiner stated that 
he was unable to answer whether the veteran had hypoglycemia 
without her family doctor checking her fasting blood sugar.  
He stated that the fasting blood sugar of 98 was normal.

In July 2005, the veteran was afforded another VA 
neurological examination.  She was diagnosed as having 
migraine headaches, very severe, with a chronic daily 
headache component on top of migraine headaches.  The 
examiner stated that it was at least as likely as not that 
the veteran's headaches were service-related.  The examiner 
further noted that according to the veteran, when she was 
having migraine headaches, she would be in bed and unable to 
eat causing her blood sugar to decrease and she would have 
associated dizziness, syncope and weakness.  The examiner 
stated that it was at least as likely as not that the 
veteran's headaches could be a cause or reason for her severe 
hypoglycemic episodes and associated dizziness, syncope, and 
weakness.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in her favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Although the VA examiners did not provide 
discussions or rationales for their opinions, there is 
nothing of record showing that they were not competent to 
make such conclusions.  In addition, the record does show 
that the veteran had headaches in service and following 
service.  The VA neurological examiner also related the 
veteran's hypoglycemia to her headaches.  See 38 C.F.R. 
§ 3.310.  In light of the VA examiners' opinions, the 
evidence is deemed to be at least in relative equipoise.  
Thus, service connection for a headache disability with 
reactive hypoglycemia is warranted.


ORDER

Entitlement to service connection for a headache disability 
with reactive hypoglycemia is granted.



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


